DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Argument
Applicant's arguments, filed 07/15/2022, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claim 3 have been canceled.
Claims 1-2 and 4-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angermann et al. (U.S. 20160003972).
For claim 1, Angermann et al. disclose a method for generating or modifying information about one or more navigable areas of an indoor space, the method comprising: 
receiving or determining, by processing circuitry, location data for a plurality of location trace snippets associated with one or more mobile devices, each location trace snippet of the plurality of location trace snippets respectively represent a plurality of respective locations of a respective mobile device within the indoor space over a respective limited period of time, wherein the plurality of location trace snippets comprise one or more location trace snippets associated with a first mobile device of the one or more mobile devices within the indoor space and one or more location trace snippets associated with a second mobile device of the one or more mobile devices within the indoor space (at least [0028-[0029] and [0090]-[0102].  The data 112-116 received by the server 108 from the devices 102-106 may take various forms. For example, the device 102 may provide information indicative of a given feature (e.g., magnetic field, etc.) in the environment of the device 102, movement of the device 102, or sensor data from sensors of the device 102. The server 108 may then process the data 112-116 to generate or update the map of the environment.  The data/requests 122-126 sent to the devices 102-106 from the server 108 may take various forms. For example, the server 108 may send to the device 104 an indication of particular regions of the environment for data collection, a threshold rate of change of one or more of the features in the environment, or a particular time-period for data collection.); and 
based on the location data for the plurality of location trace snippets, generating or modifying, by the processing circuitry, information about one or more navigable areas of the indoor space (at least [0028-[0029].  The server 108 may then process the data 112-116 to generate or update the map of the environment.)
For claim 2, Angermann et al. disclose a method according to Claim 1, wherein the plurality of location trace snippets comprise two or more location trace snippets associated with the respective mobile device within the indoor space with each location trace snippet associated with the respective mobile device representing the plurality of respective locations of the respective mobile device over a different limited period of time (at least [0097]-[0102].  The device may be permitted to transmit three sensor traces (e.g., datasets) associated with the plurality of time-periods within a given day based on the configuration data. In some examples, the given duration of the datasets may also be indicated in the configuration data. For example, the configuration data may indicate five minute durations for the datasets provided by the device to the computing system.)
For claim 4, Angermann et al. disclose a method according to Claim 1, wherein the respective limited period of time associated with a location trace snippet is defined based upon satisfaction of a trigger condition (at least [0097]-[0102].   The one or more datasets having the highest rankings may be identified by the device at block 610. In turn, the one or more datasets may include datasets that have a high probability of satisfying the one or more criteria indicated by the request at block 604.)
For claim 5, Angermann et al. disclose a method according to Claim 1, wherein generating or modifying information about one or more navigable areas of the indoor space comprises determining a location of an object within the indoor space based upon the location trace snippet (at least [0019].    Wireless communications provider may utilize the map to optimize locations for new/existing wireless transmitters. In another example, a navigational system provider may utilize the map to identify one-way streets in outdoor spaces or general direction of motion in hallways of indoor spaces. Other examples are possible as well.)
For claim 6, Angermann et al. disclose a method according to Claim 1, wherein generating or modifying information about one or more navigable areas of the indoor space comprises determining a path through or area within the indoor space based upon the location trace snippet (at least [0019].    Wireless communications provider may utilize the map to optimize locations for new/existing wireless transmitters. In another example, a navigational system provider may utilize the map to identify one-way streets in outdoor spaces or general direction of motion in hallways of indoor spaces. Other examples are possible as well.)
For claim 7, Angermann et al. disclose a method according to Claim 1, wherein generating or modifying information about one or more navigable areas of the indoor space comprises determining a direction of travel through at least a portion of the indoor space based upon the location trace snippet (at least [0019].    Wireless communications provider may utilize the map to optimize locations for new/existing wireless transmitters. In another example, a navigational system provider may utilize the map to identify one-way streets in outdoor spaces or general direction of motion in hallways of indoor spaces. Other examples are possible as well.)
	For claims 9-12, the claims have features similar to claims 1 and 5-7 respectively.  Therefore, the claim is also rejected for the same reason in claims 1 and 5-7.
For claim 14. Angermann et al. disclose a method for providing location data for a location trace snippet associated with a mobile device, the method comprising: collecting, with the mobile device, at least the location data for the location trace snippet, the location trace snippet representing one or more respective locations of the mobile device within an indoor space over a respective limited period of time (at least [0028-[0029] and [0090]-[0102].  The data 112-116 received by the server 108 from the devices 102-106 may take various forms. For example, the device 102 may provide information indicative of a given feature (e.g., magnetic field, etc.) in the environment of the device 102, movement of the device 102, or sensor data from sensors of the device 102. The server 108 may then process the data 112-116 to generate or update the map of the environment.  The data/requests 122-126 sent to the devices 102-106 from the server 108 may take various forms. For example, the server 108 may send to the device 104 an indication of particular regions of the environment for data collection, a threshold rate of change of one or more of the features in the environment, or a particular time-period for data collection.); 
determining, by processing circuitry, that a trigger condition has been satisfied; and  in response to determining that the trigger condition has been satisfied, causing the location data for the location trace snippet that has been collected by the mobile device be provided to one or more servers (at least [0099]-[0102].  The device may be permitted to transmit three sensor traces (e.g., datasets) associated with the plurality of time-periods within a given day based on the configuration data. In some examples, the given duration of the datasets may also be indicated in the configuration data. For example, the configuration data may indicate five minute durations for the datasets provided by the device to the computing system.  In addition, t block 610, the method 600 includes identifying one or more datasets from within the plurality of datasets based on the rankings A number of the one or more datasets may correspond to the threshold number. By way of example, the one or more datasets having the highest rankings may be identified by the device at block 610. In turn, the one or more datasets may include datasets that have a high probability of satisfying the one or more criteria indicated by the request at block 604.), 
thereby enabling the one or more servers to generate or modify information about one or more navigable areas of the indoor space (at least [0028-[0029] and [0090]-[0102]. The server 108 may then process the data 112-116 to generate or update the map of the environment.)
For claim 15, Angermann et al. disclose a method according to Claim 14, wherein collecting the location data comprises commencing collection of the location data for the limited period of time in response to determining that the trigger condition has been satisfied (at least [0006].  The request for the data collection may be according to one or more criteria. The one or more criteria may include a given feature of the features in the environment, a threshold rate of change of the given feature, a position of the device associated with the collected data, or a particular time-period associated with the collected data. The method further comprises determining rankings for the plurality of datasets. The rankings may be based on an association between the plurality of datasets and the one or more criteria. The method further comprises receiving configuration data indicative of a threshold number of datasets that are associated with the given period of time for provision by the device to the computing system. The method further comprises identifying one or more datasets from within the plurality of datasets based on the rankings A number of the one or more datasets may correspond to the threshold number. The method further comprises the device providing the one or more datasets for receipt by the computing system.)
For claim 16, Angermann et al. disclose a method according to Claim 14, wherein collecting the location data comprises collecting the location data without regard to the satisfaction of the trigger condition, and 29AttyDocketNo: 064359/695217 HN91752US LEGAL02/40290662v1wherein the method further comprises determining the location data for the location trace snippet from among the location data that has been collected based upon the satisfaction of the trigger condition (at least [0006].  The server 108 may be configured to send data/requests 122-126 to or receive data 112-116 from the devices 102-106. The server 104 may include a map module 110 which may be configured to process the data 112-116 received from the devices 102-106 to determine or update a map of the features in the environment of the devices 102-106.)
For claim 17, Angermann et al. disclose a method according to Claim 14, wherein the limited period of time is based upon a time at which the trigger condition was satisfied (at least [0006].  he method further comprises receiving a request for data collection by the device from a computing system. The request for the data collection may be according to one or more criteria. The one or more criteria may include a given feature of the features in the environment, a threshold rate of change of the given feature, a position of the device associated with the collected data, or a particular time-period associated with the collected data.) 
For claim 18, Angermann et al. disclose a method according to Claim 14, wherein determining that the trigger condition has been satisfied comprises or is based on one or more of: (i) identification of a predefined pattern of movement of the mobile device through the indoor space, (ii) identification that the mobile device has entered a room or moved between rooms, (iii) identification of a change in characteristics of radio signals received by the mobile device, (iv) a predefined schedule or (v) a request from the one or more servers (at least [0005].  The method further comprises receiving a request for data collection by the device from a computing system.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Angermann et al. (U.S. 20160003972) in view of Lingard et al. (U.S. 20210123745).
For claim 8, Angermann et al. do not disclose a method according to Claim 1, wherein generating or modifying information about one or more navigable areas of the indoor space comprises determining a boundary or shape of the indoor space based upon the location trace snippet.  
In the same field of endeavor, Lingard et al. disclose wherein generating or modifying information about one or more navigable areas of the indoor space comprises determining a boundary or shape of the indoor space based upon the location trace snippet.   (at least [0040]-0045].  After identifying path(s) 400, the indoor mapping application 150 is configured to generate a map 500 (FIG. 5) of the indoor space 300 (process 230, FIG. 2). That is, the indoor mapping application 150 is configured to define a set of boundaries 510 (FIG. 5) proximate the path(s) 400 within the indoor space 300.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Angermann et al. as taught by Lingard et al. for purpose of generating a map of the indoor space, the map including a set of boundaries defining the at least one path of common travel.
	For claim 13, the claim has features similar to claim 8.  Therefore, the claim is also rejected for the same reason in claim 8.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Angermann et al. (U.S. 20160003972) in view of Mudalige et al. (U.S. 20130289824).
For claim 19, Angermann et al. do not disclose a method according to Claim 18, wherein the predefined pattern of movement comprises a turn
In the same field of endeavor, Mudalige et al. disclose the predefined pattern of movement comprises a turn (at least [0028].  The maintained motion paths may accurately map the predicted path of the vehicle through traffic-pattern shifts, left or right turn lanes, and/or in U-turn-style turns across a median.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Angermann et al. as taught by Mudalige et al. for purpose of predicting a path of the vehicle.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Angermann et al. (U.S. 20160003972) in view of Buslaev (U.S. 20200293832).
For claim 20, Angermann et al. do not disclose a method according to Claim 14, wherein determining that the trigger condition has been satisfied comprises or is based on identifying entry of the mobile device into a predefined operational state
In the same field of endeavor, Buslaev discloses determining that the trigger condition has been satisfied comprises or is based on identifying entry of the mobile device into a predefined operational state (at least [0068].  Rules triggering user notifications may depend on data, such as GPS location, collected from the mobile computing device 145, on which the client map application 155 is running.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Angermann et al. as taught by Mudalige et al. for purpose of notifying users of their proximity to their destination or waypoint.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  10/18/2022